Proceding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Ulster County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner commenced this CPLR article 78 proceeding challenging a determination of respondent finding him guilty of violating the prison disciplinary rule prohibiting harassment. The Attorney General has advised this Court that the determination at issue has been administratively reversed and all references thereto have been expunged from petitioner’s institutional record. As petitioner has received all the relief to which he is entitled, the matter must be dismissed as moot (see Matter of Kalwasinski v Goord, 29 AD3d 1104, 1105 [2006]; Matter of Hurley v Goord, 28 AD3d 981, 982 [2006]).
Mercure, J.P., Spain, Carpinello, Mugglin and Kane, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.